Title: From Ward Nicholas Boylston to John Quincy Adams, 26 July 1824
From: Boylston, Ward Nicholas
To: Adams, John Quincy


				
					My Dear Sir
					Princeton July 26th 1824
				
				With sincere pleasure I rec’d the assurance of my beloved Friend, your Father, that you intended very soon to make him a visit—I use thus early to claim your and Mrs Adams’s flattering promise of passing sometime with us before your return to Washington—en route, either going to Quincy or returning thither:—as its now assertain’d by the establishment of a new post stage Line which passes thro Albany; that it is not only the shortest, but the cheapest route from New York to Boston, and passengers daily pass from that City through this place to Boston—I do not mean or suppose you are to travel in this way, but only suggest that it wou’d be varying your accustomd tract by this new Road as from the reports of many who have tried both Routes, say, its by far the pleasantest Country to travel thro’ and as well accomodated with good Inns—I hope yr. Son Mr J. Adams will be able to accompany you, & yr Sons Mr G W, & Mr Chs Adams will be able to be here when favord with your & Mrs Adams’s Company—I hope likewise that you will bestow upon us, as much time as you can possibly spare us—I am sure of this, that the air of this place would greatly contribute to the perfect restoration of Mrs Adams health, which Mrs B & myself deeply regret hearing, has been has been so much affected since we had last the pleasure of seeing herThis place has now become by the reccommendation of the Physicians of Boston, the resort of many invalids, who have derived surprizing benifit from the climate, I am I believe correct in saying that with a population of 1300 there is only one Instance of a person who requires medical advice, and that one is convalescent; which at least is some encouragement to our hopes that Mrs Adams will feel the same benefits others have, especially at this season of the year.Allow me My Dear Sir to remind you of your kind intentions to favor me with your Ideas for the Improvement of the Institution for Prizes in Elocution, as the time is near at hand, when they are to be submitted for trial, and some previous   intimation ought to be given of such improvement—If you have already suggested such improvement, it would be greatly obligeing both the Public & myself by being in possession it as early as may comport with your convenience—Tho’ I fear, as you will by the Inclosed Copy of a Letter from the President, there is a lurking hostility from the C & C—influence at the Corporation Board,  to throw it into the back ground, & thereby render it altogether Inutile—this I am determind to resist by every means I can devise, and therefore solicit as soon as may be your able Cousel for my direction—I have so far answerd the Presidents Letter as to decline any interference with, or assent to the propositions containd in the vote of that Board, as I consider my Institution an important process in the University, and as they by their vote accepted and acted upon it Six years in succession, I consider it the property of the public, and they only the trustees for the Public & myself—a deviation of such vital importance as that proposed, would be a violation of that trust  wch. I could not, & ought not to assent toI do not expect to receive an answer from the President for sometime, as he could not have rec’d my Letter before he left Cambridge for Seratoga Springs, for the recovery of his health wch of late has so far deteriorated, as to make it necessary to suspend his duties at Cambridge for sometime, and so far he thought himself his health so much impaird that he has intimated his intention of resigning the Presidency—which would be deeply lamented by every Friend to the University, and peculiarly  so at this juncture where there exists so much internal disquietude between the Board & the Professor’s  Mrs Boylston desires her kindest respects to you, and unites in our warmest regards to Mrs Adams and best wishes to Mr. J A—I beg you will with Every consideration of unfeignd esteem  beleive me my Dear  Sir, / Your affectionate Relative & Friend.
				
					Ward Nichs Boylston
				
				
			